DETAILED ACTION
This action is in response to communication filed on 4/21/2021.
 	Claims 47-66 are pending.
	Claims 47-66 have been added.
Claims 1-20, 30-37, and 44-46 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 4/21/2021, with respect to the rejection(s) of claim(s) 47, 55 and 63 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection Candelore (US 2012/0216222) in view of Klappert et al. (US 2011/0161999).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47, 54, 55, 62, 63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2012/0216222) in view of Klappert et al. (US 2011/0161999).

Regarding claim 47, Candelore discloses a method comprising: 
transmitting, by a user device to a server, a primary content information and a selection of at least one of an alternative audio or subtitles corresponding to the alternative audio, the primary content information identifying a primary content, the alternative audio being an alternate for a primary audio configured to be played along with the primary content in a venue, the alternative audio being the same as the primary audio except that the alternative audio does not include one or more categories of words designated by a user to be blocked from the primary audio (see Candelore;  [0066-0067]; At 406, a tuning instruction is received from the user. The television processor then determines whether or not the selected program associated with the tuning instruction is one that contains multiple audio content at 410.  If at 410 it is determined that multiple audio programs exist, then the process proceeds to 424 where the user is presented with an opportunity to select censored or uncensored audio);
receiving, by the user device from the server, the at least one of the alternative audio or the subtitles, in response to transmitting the primary content information and the selection of the alternative audio (see Candelore; [0067]; If the user selects censored audio, the process proceeds to 412 and the program is tuned and played as previously described).
However, Candelore does not explicitly disclose the following:
synchronizing, by the user device, the at least one of the alternative audio or the subtitles received from the server with the primary content being played in the venue; and 
playing, by the user device, the at least one of the alternative audio or the subtitles in synchronization with the primary content being played in the venue.
Klappert in the field of the same endeavor discloses techniques for or using a widget to selectively obscure portions of media content.  In particular Klappert teaches the following:
synchronizing, by the user device, the at least one of the alternative audio or the subtitles received from the server with the primary content being played in the venue (see Klappert [0131] At step 1130, communication delays are determined. Communication delays (e.g., those caused by traffic, transmission lines, and/or geographic location) may be determined and/or estimated using any suitable method. For example, a delay caused by the user equipment's geographic location in relation to a service provider, such as service provider 102, may be determined by triangulating the user equipment, determining the location based on a network address (e.g., an IP address), determining the location based on service provider information (e.g., cable subscription information), and/or any other suitable method. Traffic and/or transmission line delays may be determined by, for example, pinging the user equipment); and 
playing, by the user device, the at least one of the alternative audio or the subtitles in synchronization with the primary content being played in the venue (see Klappert [0132] At step 1140, the time at which a portion of media content will be provided by user equipment is determined based on the delays determined at steps 1120 and 1130. For example, it may be known that a particular media content is being accessed by the user equipment and that portions of the media content are transmitted from the service provider at particular times. Using the determined delay information, it can be determined when the portions of the media content would be provided by the user equipment (e.g., displayed on the user equipment). This may be done by, for example, adding the processing and communication delays to the time at which the portion is transmitted from the service provider).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively made to modify the prior art with the teaching of Klappert in order to incorporate techniques for or using a widget to selectively obscure portions of media content.  One would have been motivated because a techniques which can provide customizable censoring operations that may be performed at the user's equipment can solve the inflexibility of current systems. However, performing censoring operations at a user's equipment creates many challenges in synchronizing censoring operations to content being displayed on the user equipment. Accordingly, there is a need for television widgets that overcome these limitations to provide these services. In particular, there is a need for a television widget that can overcome the challenges in synchronization and accurately obscure objectionable content being displayed on a user's equipment based on user-defined preferences (see Klappert; [0003]). 

Regarding claim 54, Candelore-Klappert discloses the method of claim 47, wherein the one or more categories of words include swear words or words that refer to race, ethnicity, color, religion, sex, cultural status or sexual orientation (see Candelore; [0072]; a warning is provided so as to assure that the user understands that this could result in exposure to offensive language. In this example, the user opts-in by selecting 708 and opts-out by selecting 712. A factory setup may include opting-out unless the user explicitly opts-in to avoid inadvertent exposure to offensive).  

Regarding claim(s) 55, 62, and 63, 66, do(es) not teach or further define over the limitation in claim(s) 47 and 54 respectively.  Therefore claim(s) 55, 62 and  63 and 66 is/are rejected for the same rationale of rejection as set forth in claim(s) 47 and 54 respectively.


Claims 48-52, 56-60 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2012/0216222) in view of Klappert et al. (US 2011/0161999) in view of Pierce et al. (US 2012/0064874).

Regarding claim 48, Candelore-Klappert discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 47, wherein the user device includes a plurality of features, and wherein while playing the at least one of the alternative audio or the subtitles with the primary content, one or more of the plurality of features of the user device are disabled.
	Pierce in the field of the same endeavor discloses techniques for awarding content to users of mobile devices for attending events, appearing at locations, or viewing audiovisual content.  In particular, Pierce teaches the following:
wherein the user device includes a plurality of features, and wherein while playing the at least one of the alternative audio or the subtitles with the primary content, one or more of the plurality of features of the user device are disabled (see Pierce; [0010]; application 120 is capable of putting the device 100 into a configuration appropriate for use in the event location 200. For instance, the event location 200 may be a movie theater in which a feature movie 210 is showed to an audience.  The configuration of the device 100 by the application 120 is accomplished by changing the device settings 130 stored in memory 110. In one embodiment, the application 120 will put the device 100 in "movie mode" when in a movie theater, changing the device settings 130).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Pierce in order to incorporate techniques to allow configurations of the device by the application to accomplish changing device settings.  One would have been motivated because when the device is in a movie theater, it would be beneficial to minimize disruptions in the movie theater settings but silencing cell phones.  

Regarding claim 49, Candelore-Klappert-Pierce discloses the method of claim 48, wherein the one or more of the plurality of features of the user device include a camera, and wherein the camera is disabled while playing the at least one of the alternative audio or the subtitles with the primary content (see Pierce; [0011] prevent the operation of recording devices (camera and audio recording)).  

Regarding claim 50, Candelore-Klappert-Pierce discloses the method of claim 48, wherein the one or more of the plurality of features of the user device include a call receiver, and wherein the call receiver is disabled while playing the at least one of the alternative audio or the subtitles with the primary content (see Pierce; [0013]; the device settings 130 could even disable the ability to make or receive phone calls and SMS or MMS messages).  

Regarding claim 51, Candelore-Klappert-Pierce discloses the method of claim 48, wherein the one or more of the plurality of features of the user device include a text receiver, and wherein the text receiver is disabled while playing the at least one of the alternative audio or the subtitles with the primary content (see Pierce; [0013]; the device settings 130 could even disable the ability to make or receive phone calls and SMS or MMS messages).  

Regarding claim 52, Candelore-Klappert-Pierce discloses the method of claim 48, wherein the one or more of the plurality of features of the user device include a speaker, and wherein the speaker is disabled while playing the at least one of the alternative audio or the subtitles with the primary content (see Pierce; [0012]; bring the ringer volume to silent or to enter vibration mode).  

Regarding claim(s) 56-60 and 64-65, do(es) not teach or further define over the limitation in claim(s) 48-52 respectively.  Therefore claim(s) 56-60 and 64-65 is/are rejected for the same rationale of rejection as set forth in claim(s) 48-52 respectively.

Claims 53 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2012/0216222) in view of Klappert et al. (US 2011/0161999) in view of Holland (US 2016/0323656).

Regarding claim 53, Candelore-Klappert discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 47, wherein the user device includes glasses.
	Holland in the field of the same endeavor discloses techniques for providing companion content on a device that downloads content associated with a media presentation playing on a media player and displays the downloaded content at times synchronized to time-offsets of the presentation by signals from the media player.  In particular, Holland teaches the following:
wherein the user device includes glasses (see Holland; [0110]; the banner advertisement could be an advertisement of a product shown on the media presentation sometime between those two time-offsets such as a set of curtains, a pair of glasses, or as it is illustrated in this example, a "DRINK COLA" advertisement).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Holland in order to incorporate techniques for providing companion content on a device.  One would have been motivated because there is a need for a better way to find content that relates to content shown at specific times in a media presentation (see Holland; [0009]).

Regarding claim(s) 61 do(es) not teach or further define over the limitation in claim(s) 53 respectively.  Therefore claim(s) 61 is/are rejected for the same rationale of rejection as set forth in claim(s) 53 respectively.

Conclusion
For the reason above, claims 47-66 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456